                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




UNITED STATES OF AMERICA,                         )    CASE NO. 1:05-CR-128
                                                  )
                                                  )
               Plaintiff,                         )    JUDGE DAN AARON POLSTER
                                                  )
       vs.                                        )
                                                  )    OPINION AND ORDER
ADELBERTO MARRERO,                                )
                                                  )
               Defendants.                        )


       Before the Court is Defendant Adelberto Marrero’s Motion to Reduce or Modify Term of

Imprisonment. Doc #: 326.

       Marrero’s present motion, Doc #: 326, is substantively similar to his prior motion to

reduce sentence, Doc #: 318. In both he argues that he is not a career offender because his prior

Ohio conviction for aggerated burglary is no longer a crime of violence. Docs #: 318 at 2; 326 at

1. Because his guideline range was calculated based on his being a career offender, Marrero

asserts that he is entitled to a sentence modification. Docs #: 318 at 2; 326 at 1.

       The Court denied Marrero’s prior motion to reduce sentence, finding that he is ineligible

for a sentence reduction because his aggravated burglary conviction is a crime of violence. Doc

#: 319 at 4. Marrero appealed this Court’s decision. Doc #: 320. The Sixth Circuit affirmed,

agreeing that his aggravated burglary conviction is a crime of violence and so Marrero is

ineligible for a sentence reduction. United States v. Marrero, No 19-3133, 2019 U.S. App.

LEXIS 29207, at *4 (6th Cir. Sept. 26, 2019).
       Marrero’s arguments have been fully addressed and resolved both by this Court and the

Sixth Circuit. Marrero is not entitled to a sentence reduction because his conviction for

aggravated burglary is a crime of violence. Accordingly, Defendant’s Motion to Reduce or

Modify a Term of Imprisonment, Doc #: 326, is DENIED.

       IT IS SO ORDERED.

                                                     /s/Dan Aaron Polster February 13, 2020
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT COURT




                                                 2
